Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 1 of 22




     EXHIBIT C




                                                                  Exhibit C
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 2 of 22

                 2019-89494 / Court: 189




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 3 of 22




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 4 of 22




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 5 of 22




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 6 of 22




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 7 of 22




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 8 of 22




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 9 of 22




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 10 of 22




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 11 of 22

                 2019-89494 / Court: 189




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 12 of 22

                 2019-89494 / Court: 189




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 13 of 22




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                             M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 14 of 22             1/10/2020 4:09 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 39871269
                                                                                   By: Deandra Mosley
                                                                             Filed: 1/10/2020 4:09 PM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
         Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 15 of 22


                                              "#$%& '() *+,-./-0-0

1&& 2&'34                                                   "                                             5' 62& "($36 (7
                                                            "
                        #$%&'(&))*                          "
8%)                                                         "                                      2#335% "($'649 6&;#%
                                                            "
#11%6#6& 8&25"1& #'< =3(=&364 5'%$3#'"&                     "
"(>=#'4




                                                                                              k
                  +,),'-%'(.                                "                                    ,/-62 ?$<5"5#1 <5%635"6




                                                                                           ler
                                                                                        tC
                                     #775<#856 (7 %&385"& . "&36575&< >#51




                                                                                    ric
/01, )2$$23&'4 5%6, (2 1%'- 2' <@A *B9 *+,-9 ,,C*D EF*




                                                                                 ist
                                       "56#65('9 =1#5'6577G% (35H5'#1 =&6565('9




                                                                              sD
%'- 3%7 ,8,59(,- 2' 6IJ9 ?EK +* *+*+ ;< 6%&$&'4 (2 #11%6#6& 8&25"1& #'< =3(=&364 5'%$3#'"& "(>=#'4




                                                                           es
623($H2 56% 3&H5%6&3&< #H&'6 " 6 "(3=(3#65(' %4%6&> %( ,--- LMNEK %O %$56& -++9 <EPPEQ9 6; BD*+,* ;<
=,49$%= 6%&$ %'- ;< >,=(&)&,- ?%&$* @,(9=' @,5,&A( @,B9,7(,-* @,5,&A( C2. B+,/ R+-+ +++, /R++ D/-0* % (=9, 52A< 2) (1&7




                                                                        rg
5&(%(&2'.

                                                                   Bu
01, =,49$%= 6%&$ ,'D,$2A, SEQ KTO =,(9=',-. #E F2=6 GHII 3%7 =,(9=',- 2' J%' KL* MKMK 1%D&'4 ;,,' %UVK@W TK ?EK +*9
                                                                n
*+*+ XN YUF 2UVIOTS@M %'- &7 %((%51,- 1,=,(2.
                                                            ily

N %6 % A,=72' 2D,= ,&41(,,' OIHP <,%=7 2) %4, %'- N %6 526A,(,'( (2 6%Q, (1&7 %))&-%D&(. N %6 % =,7&-,'( 2) (1, E(%(, 2)
                                                        ar



0,8%7. N %6 )%6&$&%= 3&(1 (1, 0,8%7 @9$,7 2) >&D&$ #=25,-9=, %7 (1,< %AA$< (2 7,=D&5, 2) #=25,77. N %6 '2( % A%=(< (2 (1&7
                                                    M




79&( '2= =,$%(,- 2= %))&$&%(,- 3&(1 %'< 1,=,&'* %'- 1%D, '2 &'(,=,7( &' (1, 29(526, 2) (1, 79&(. N 1%D, ',D,= ;,,' 52'D&5(,-
2) % ),$2'< 2= 2) % 6&7-,6,%'2= &'D2$D&'4 62=%$ (9=A&(9-,. N 1%D, A,=72'%$ Q'23$,-4, 2) (1, )%5(7 7(%(,- 1,=,&' %'- (1,<
                                                 of




%=, (=9, %'- 52==,5(./
                                              e
                                         ffic




?< '%6, &7 1JAUTJQ H) LJVVQ 58* 6< -%(, 2) ;&=(1 &7 ,+Z*0Z,-B+* %'- 6< %--=,77 &7 BDRD "N[M@QQ &WV@ <M9 "N[M@QQ9 6;
BB0RR* %'- $KUO@W %OEO@Q T\ #F@MUAE. N -,5$%=, 9'-,= A,'%$(< 2) A,=R9=< (1%( (1, )2=,42&'4 &7 (=9, %'- 52==,5(.
                                      O




S8,59(,- &' 2EMMUQ >29'(<* E(%(, 2) 6;* 2' ?EKJEMN +-9 *+*+.
                                   y
                                op
                            C
                        ial




                                                                1JAUTJQ H) LJVVQ 58
                     fic




                                                                "@MOU\UAEOUTK 'JFX@MC %"2 0,*B
                                                                "@MOU\UAEOUTK &][UMEOUTKC +/ZR,Z*+*+
               of
             Un
Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 16 of 22




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
     Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 17 of 22                               1/13/2020 8:29 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 39884254
                                                                                                               By: Iliana Perez
                                                                                                    Filed: 1/13/2020 8:29 AM

                                                    CAUSE NO. 2019-89494

   LEE & CHARLETHA HENRY,                                        IN THE DISTRICT COURT
     Plaintiffs,

   V.
                                                                 189TH JUDICIAL DISTRICT




                                                                                       k
   ALLSTATE VEHICLE AND




                                                                                    ler
   PROPERTY INSURANCE COMPANY,
     Defendant.




                                                                                 tC
                                                                 HARRIS COUNTY, TEXAS




                                                                             ric
        DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                          ist
                                                                       sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                    es
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,



                                                                  rg
Defendant in the above styled and numbered cause of action, and in response to the complaints
                                                                Bu
filed against them, would respectfully show unto this Honorable Court and Jury as follows:
                                                               n
                                                           ily

                                                 I. GENERAL DENIAL
                                                           ar
                                                          M




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                                     of




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                                 e
                                           ffic




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                                       O




Constitution and laws of the State of Texas.
                                   y
                                op




                                                 II. SPECIFIC DENIALS
                           C




          In addition to any Notice required by the applicable insurance policy, Defendant denies
                       ial
                   fic




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
            of




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).
          Un




Plaintiff’s failure to provide the required notice under §542A.003 prior to the filing of this action

constitutes a breach of that statute. Because Plaintiff’s failed to give the notice required by

§542A.003(b)(2) before filing this action, Plaintiffs are not entitled to recover attorneys’ fees



 Henry, et al. vs. Allstate                                                                       Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0541590971.1
     Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 18 of 22



incurred after the date this defense was pled.

          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

by the applicable insurance policy.




                                                                                     k
                                                                                  ler
          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under




                                                                               tC
applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the




                                                                           ric
Texas Civil Practice and Remedies Code.




                                                                        ist
                                                                     sD
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                    es
available or apparent during the course of discovery and thus reserves its right to amend this answer.



                                                                 rg
                                        III. REQUEST FOR DISCLOSURE
                                                                Bu
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose
                                                               n
                                                           ily

within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                           ar
                                                          M




through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                     of




Defendant further requests disclosure of any and all documents, electronic information, and
                                                 e
                                           ffic




tangible items that you have in your possession, custody or control and which may be used to
                                       O




support your claims or defenses.
                                   y
                                op




                                                   IV. JURY DEMAND
                           C




          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil
                       ial
                   fic




Procedure and tenders the jury fee.
            of




                            V. DESIGNATED E-SERVICE EMAIL ADDRESS
          Un




          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic



 Henry, et al. vs. Allstate                                                                      Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0541590971.1
     Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 19 of 22



service email address, and service through any other email address will be considered invalid.

                                                          VI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY, prays that the Plaintiff recover nothing of and from the




                                                                                          k
                                                                                       ler
Defendants by reason of this suit, that Defendants be discharged without delay, with costs of court, and for




                                                                                    tC
such other and further relief, both general and special, at law and in equity, to which Defendants may show




                                                                                ric
itself justly entitled, and for which Defendants will in duty bound, forever pray.




                                                                             ist
                                                                          sD
                                                                 Respectfully submitted,




                                                                       es
                                                                 SUSAN L. FLORENCE & ASSOCIATES



                                                                       rg
                                                                 Bu
                                                               n
                                                             ily


                                                                 MICHAEL MAUS
                                                           ar



                                                                 TBN: 24008803
                                                          M




                                                                 811 Louisiana St Ste 2400
                                                     of




                                                                 Houston, TX 77002-1401
                                                                 HoustonLegal@allstate.com
                                                 e




                                                                 (713) 336-2842
                                           ffic




                                                                 (877) 684-4165 (fax)
                                       O




                                                                 ATTORNEY FOR DEFENDANT
                                   y




                                                                 ALLSTATE VEHICLE AND PROPERTY
                                op




                                                                 INSURANCE COMPANY
                           C
                       ial
                   fic
            of
          Un




 Henry, et al. vs. Allstate                                                                       Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0541590971.1
     Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 20 of 22



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 13th day of




                                                                                       k
                                                                                    ler
January, 2020, to:




                                                                                 tC
Nicholas T. Martinez




                                                                             ric
THE WELSCHER MARTINEZ LAW FIRM
1111 North Loop West, Suite 702




                                                                          ist
Houston, Texas 77008




                                                                       sD
Email: nmartinez@twmlawfirm.com




                                                                    es
ATTORNEY FOR PLAINTIFFS                                         VIA E-SERVE



                                                                  rg
                                                                Bu
                                                               n
                                                           ily


                                                                MICHAEL MAUS
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Henry, et al. vs. Allstate                                                                        Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0541590971.1
      Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 21 of 22                         1/14/2020 4:30 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 39956871
                                                                                                  By: Ozuqui Quintanilla
                                                                                               Filed: 1/14/2020 4:30 PM

                                    CAUSE NO. 2019-89494

LEE & CHARLETHA HENRY,      §                       IN THE DISTRICT COURT OF
     PLAINTIFFS,            §
                            §
V.                          §                       OF HARRIS COUNTY, TEXAS




                                                                             k
                            §




                                                                          ler
ALLSTATE VEHICLE AND        §




                                                                       tC
PROPERTY INSURANCE COMPANY, §
     DEFENDANT.             §                       189TH JUDICIAL DISTRICT




                                                                   ric
                                                                ist
                        CERTIFICATE OF WRITTEN DISCOVERY




                                                             sD
TO:     Defendant, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, by and




                                                          es
        through their attorney of record, Michael Maus, SUSAN L. FLORENCE & ASSOCIATES, 811



                                                       rg
        Louisiana St., Ste. 2400, Houston, Texas 77002.
                                                    Bu
         Pursuant to Texas Rules of Civil Procedure, Plaintiffs, LEE & CHARLETHA HENRY,
                                                    n
certify they have served the following discovery requests on Defendant:
                                              ily
                                            ar


           1.   Plaintiffs’ Requests for Disclosure to Defendant;
                                        M




           2.   Plaintiffs’ Requests for Admission to Defendant;
                Plaintiff Lee Henry’s First Set of Written Interrogatories to Defendant; and
                                      of




           3.
                Plaintiffs’ Requests for Production to Defendant.
                                   e




           4.
                                ffic




       This Certificate of Written Discovery along with a copy of the responses was served upon
                            O




all known counsel or parties listed below.
                           y
                        op
                     C
                  ial
                fic
          of
        Un




                                                1
   Case 4:20-cv-00310 Document 1-3 Filed on 01/27/20 in TXSD Page 22 of 22



                                           Respectfully submitted,

                                           THE WELSCHER MARTINEZ LAW FIRM

                                           /s/ Nicholas Martinez
                                           Craig Welscher




                                                                           k
                                           TBN: 21167200




                                                                        ler
                                           Nicholas T. Martinez




                                                                     tC
                                           TBN: 24087986
                                           1111 North Loop West, Suite 702




                                                                 ric
                                           Houston, Texas 77008




                                                              ist
                                           Telephone: (713) 862-0800




                                                           sD
                                           Facsimile: (713) 862-4003
                                           Email: nmartinez@twmlawfirm.com




                                                        es
                                           ATTORNEYS FOR PLAINTIFFS



                                                     rg
                                                  Bu
                                 CERTIFICATE OF SERVICE
                                                  n
       I hereby certify that a true and correct copy of the above and foregoing instrument was
                                             ily

forwarded to all known counsel of record in the manner required by the Texas Rules of Civil
                                          ar


Procedure, on this the 14th day of January, 2020.
                                       M
                                    of




Via Electronic Service
                                   e




Michael Maus
                              ffic




Susan L. Florence & Associates
811 Louisiana St., Ste. 2400
                           O




Houston, Texas 77002
                         y




Attorney for Defendant
                      op




                                                         /s/ Nicholas Martinez
                   C




                                                         Nicholas T. Martinez
                ial
             fic
         of
       Un




                                              2
